Citation Nr: 1134303	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970 and from January 1975 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006, which effectuated the Board's grant of service connection and assigned a 30 percent rating throughout the entire rating period, and a rating decision issued in January 2009, which denied entitlement to a TDIU.  These rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.    

By way of procedural history, the Veteran's PTSD service connection claim was initially denied by a rating decision issued in May 1998.  The Veteran appealed this denial to the Board, and the Board remanded the Veteran's claim in September 1999 and, after completion of the requested development, denied his service connection claim in a decision issued in July 2002.  This decision was vacated pursuant to a United States Court of Appeals for Veterans Claims (Court) Order, which effectuated the parties' Joint Motion for Remand (Joint Motion).  The Board then remanded the Veteran's claim in compliance with the mandates of the Joint Motion in August 2004.  When the claim was returned to the Board, the Board granted service connection for PTSD in a decision issued in June 2006, and an August 2006 rating decision effectuated the Board's grant of service connection and assigned a 30 percent rating effective from February 1998.  Thereafter, the Veteran disagreed with the initial rating, giving rise to the increased rating claim addressed in this appeal.  (The Veteran also disagreed with the effective date, which was amended to July 1997, as reflected in an unappealed June 2007 rating decision.)  

With regard to the TDIU claim on appeal, the Veteran's attorney asserted that the Veteran's PTSD renders him unemployable in a statement received in September 2007, which the RO construed as a claim for a TDIU.  The RO denied entitlement to a TDIU in a rating decision issued in January 2009, and the Veteran perfected an appeal of this denial.  The Board acknowledges the Veteran's attorney's argument that the Veteran's PTSD increased rating claim and TDIU claim should be consolidated on appeal, as the Veteran's TDIU claim is part and parcel of his PTSD increased rating claim (presumably the Veteran's attorney is referring to the precedent of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  However, as the issues have been developed, adjudicated, and certified to the Board separately by the RO, the Board finds that they are properly characterized as separate issues on appeal.  Moreover, the Board finds no prejudice to the Veteran in addressing them as separate claims.  


FINDINGS OF FACT

1.  Prior to January 14, 2000, the Veteran's PTSD was productive of total occupational and social impairment.

2.  Since January 14, 2000, the Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's combined total disability rating since January 14, 2000 is 40 percent, thus rendering him ineligible for schedular TDIU consideration.

4.  The Veteran's service connected disabilities do not reflect an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD prior to January 14, 2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 30 percent for PTSD since to January 14, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a grant of TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's PTSD increased rating claim, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal may be adjudicated without remand for further notification.

With regard to the Veteran's TDIU claim, VA's notice requirements were satisfied by a letter issued in March 2008, which apprised the Veteran of the criteria for establishing entitlement to a TDIU, and which was sent prior to the initial adjudication of the Veteran's claim.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  Additionally, the Veteran's VA treatment records have been obtained, and the Veteran's available Social Security Administration (SSA) records are also of record.  Moreover, neither the Veteran nor his attorney have asserted that there are available, relevant treatment records not of record.  The Veteran was also afforded several pertinent VA examinations during the course of the appeal.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating

The Veteran contends that the current severity of his PTSD entitles him to disability rating in excess of 30 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

At the outset, the Board notes that the Veteran was awarded a temporary total disability evaluation pursuant to 38 C.F.R. § 4.29 for the period from August 15, 2008 through October 31, 2008 based on his in-patient treatment for PTSD during that period, after which his 30 percent rating was resumed.  Accordingly, when reviewing the medical evidence applicable to the instant increased rating claim, the Board need not consider this period.

Furthermore, a review of the record reveals that the Veteran also participated in in-patient PTSD treatment programs in 1997 and 1999, thereby entitling him to total disability ratings for those periods of hospitalization, as well.  The applicable VA regulation states that a "total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days."  38 C.F.R. § 4.29 (2010).  However, as the Board is assigning a 100 percent schedular rating for the period prior to January 14, 2000, an award of a temporary total rating under 38 C.F.R. § 4.29 is not appropriate.  

The Board has thoroughly reviewed all the evidence relevant to the Veteran's claim in the five claims folders of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail the evidence submitted by the appellant or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and in what this evidence shows, or fails to show, with regard to the claim. In that regard, it is noted that the appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the Board need only address its reasons for rejecting evidence favorable to the claimant).

An August 1997 VA PTSD examination reflects the Veteran's report of depression, anxiety, with intermittent suicidal and homicidal ideations without active intent or plan.  The Veteran reported that he was unemployed, divorced, and had two children from his previous marriage.  The examiner failed to diagnosis the Veteran to have PTSD, instead diagnosing him with a personality disorder and a dysthymic disorder.  

An October 1997 VA treatment record reflects the Veteran's report of experiencing severe anxiety and depression.  As referenced above, the Veteran underwent in-patient treatment for his PTSD from November to December of 1997.  A January 1998 VA treatment record reflects the Veteran's report that his PTSD symptoms had not improved and that he believed his medications were ineffective.  A February 1998 VA treatment record reflects the Veteran's report of passive suicidal thoughts.  An April 1998 VA vocational rehabilitation assessment reflects the evaluator's conclusion that the Veteran's emotional lability creates a moderate impairment in his ability to work with supervisors and co-workers and a mild impairment in remembering and carrying out work instructions.

A February 1998 letter from the Veteran's treating VA psychiatrist reflects the psychiatrist's opinion that the Veteran has severe, chronic PTSD manifested by marked diminished participation in social activities, feelings of estrangement, and a restricted affect.  The psychiatrist further stated that the Veteran experienced hyperarousal, complicated by depression and attempts to self-treat his symptoms with alcohol, and that the Veteran had received VA psychiatric treatment for both his alcohol addiction and PTSD.  The examiner stated that the Veteran symptoms had affected his ability to obtain and maintain gainful employment, noting that he was terminated from his most recent employment (in 1993) due to his behavior.  The examiner concluded by finding that the Veteran was permanently unemployable due to his PTSD symptoms.

The Veteran sought VA treatment in August and November 1998, during which he reported having counting and cleaning rituals, flashbacks, a loss of appetite (the Veteran had lost body weight), and increased irritability.  

An October 1999 VA vocational rehabilitation evaluation (performed by the same evaluator who evaluated the Veteran in 1998) reflects that the evaluator reviewed the Veteran's work history, as documented in the claims file, and interviewed the Veteran.  Based on this information, the evaluator concluded that the Veteran's impaired memory limits his ability to remember and process work instructions, and that his emotional lability impaired his ability to work well with co-workers.  The evaluator accordingly concluded that based on the chronicity and severity of these symptoms, the Veteran has a markedly impaired ability to obtain or maintain employment, thereby rendering him an unsuitable candidate for vocational rehabilitation.  

The Veteran was afforded four VA PTSD examinations in 2000, two of which were conducted in January 2000, one in February 2000, and one in March 2000.  The examinations were performed pursuant to the Board's September 1999 Remand instructions requesting that the Veteran be evaluated be several VA psychiatrists in an attempt to determine whether the Veteran did indeed have PTSD as the result of his in-service experiences.  During the first January 2000 VA examination, the Veteran reported experiencing depression, anxiety, and self-isolation, and denied any current suicidal ideation or intent.  The examiner diagnosed the Veteran with PTSD, among other psychiatric disorders, and opined that the Veteran's current social situation, namely his unemployment, low income, and lack of meaningful relationships, was only partly attributable to his PTSD.  Accordingly, the examiner assigned the Veteran an overall Global Assessment of Functioning (GAF) score of 50, but stated that a GAF score of 70 was reflective of his impairment due solely to his service-related PTSD.  During the Veteran's subsequent January 2000 VA examination (performed five days after his initial examination), the Veteran reported experiencing intermittent suicidal ideation.  However, the examiner noted the Veteran's affect to be "full and rich," with the Veteran demonstrating complete ease during the examination, during which he ate a snack.  The examiner accordingly found the Veteran's mental status to be within normal limits and declined to diagnose the Veteran to have PTSD.  The examiner assigned a GAF score of 70, opining that the Veteran's highest GAF score within the past year would have been 80.

The Veteran was again psychiatrically examined in February 2000, during which the Veteran underwent an "extensive interview . . . conducted by the [VA] psychiatric staff."  The Veteran was administered several psychiatric inventory tests.  However, while the scores reflected that the Veteran's report of extreme and severe symptoms (the Veteran essentially endorsed every symptom presented to him on all three tests), validity profiles indicated that the Veteran's scores were grossly invalid, and the examiner found the Veteran's responses to be inconsistent with his calm and pleasant demeanor.  Accordingly, the examiner determined that the Veteran was deliberately exaggerating his symptoms, and thus, the results failed to support a diagnosis of PTSD.

The Veteran underwent a fourth VA examination in March 2000, during which he reported experiencing depression, irritability, mood swings, regular anxiety attacks, and anger (the Veteran threatened to harm VA personnel and physicians if his claim was denied, but recanted his threats at the end of the examination).  The Veteran further reported difficulty maintaining employment, which he alleged was secondary to his PTSD.  After conducting a mental status examination of the Veteran, the examiner opined that while the Veteran reported symptoms consistent with a diagnosis of PTSD, his major underlying psychiatric impairment was a personality disorder.  As such, the examiner diagnosed the Veteran with both a personality disorder and PTSD, which he characterized as mild and productive of a limited impact on his functional inability.

Thereafter, the Veteran sought enrollment in VA's vocational rehabilitation program in May 2000, and a May 2000 VA treatment record reflects the Veteran's report of feeling well and that he believed his medications were effective.  The Veteran reported increased anger and depression in October 2000 after being denied SSA disability benefits.  The Veteran also received psychiatric care in March, August, and November 2002, with the Veteran reporting suicidal ideation in November 2002.  In 2003, the Veteran received psychiatric care every three months, in March, June, September, and December 2003.  During these treatment sessions, the Veteran reported having strained relationships with his father, whom he lived with, and his former spouse, who was suing him for arrears in child support after his recent award of SSA disability benefits.  The Veteran also expressed having brief suicidal thoughts in December 2003.  The Veteran was then seen approximately every two months in 2004, reporting experiencing occasional depression and anxiety, with occasional adjustments in his psychiatric medications, and in December 2004, he reported that he had secured employment as a security guard. 

A February 2005 VA treatment record reflects the Veteran's report that one of his psychiatric medications makes him sleepy, thereby interfering with his job as a night security guard.  When the treating medical professional clarified that this medication was not a sleep aid, but an antidepressant, the Veteran initially agreed to cease taking this medication as he was not depressed.  However, the Veteran later decided that he would resume taking this medication as he would have to quit his job soon due to a knee ailment.  Indeed, as reflected in an October 2005 VA treatment record, the Veteran reported that he had recently resigned from his job due to both stress (as his employer wanted him to be more aggressive) and pain (presumably knee pain).

A March 2006 VA treatment record reflects the Veteran report that he had resumed working as a security guard in January 2006, and a March 2006 VA treatment record reflects the Veteran's report of doing well, as he had recently been awarded service connection for PTSD and was maintaining his employment as a security guard.  In November 2006, the Veteran reported that he had decided to cease working as a security guard, as dealing with a young person who had committed a crime had become too stressful for him.  In March 2007, the Veteran reported experiencing stress due to the death of a close family friend and experiencing some conflict with his father, who was living with him.  In June 2007, the Veteran reported continuing to work to improve his relationship with his father and that he had recently returned to work.

The Veteran was afforded a VA PTSD examination in October 2007, during which the examiner noted that the Veteran was not fully cooperative, apparently refusing to elaborate either on his past or present psychiatric symptoms.  The examiner further noted that the Veteran was very well-groomed; he was clean shaven and wearing cologne, pressed clothes, polished shoes, a gold watch, and a gold chain.  The examiner further observed that the Veteran did not appear to be in any psychological or physical distress.  The examiner characterized the Veteran's PTSD as mild in severity based on the Veteran's report that his psychiatric care is helpful in managing his symptoms and that his medications were helping to diminish the frequency and severity of his nightmares and flashbacks and improve his sleep, as well as the Veteran's mental status examination, which revealed that is primary symptoms are flashbacks and agoraphobia.  The examiner assigned a GAF score of 80.

An October 2007 VA treatment record reflects the Veteran's report of having recently experienced a failed romantic relationship, but that his relationship with his father had improved.  A March 2008 VA treatment record reflects the Veteran's report of anger regarding his recent denial of an increased rating for PTSD, as he believed he was being penalized for returning to work and his photography hobby.  The Veteran stated that these were not signs of his improved mental state, but rather forms of therapy.  However, he further reported that despite his frustration, he had not become explosively angry, and that his psychiatric medication must therefore be effective in helping him handle his anger.  

In July 2008, the Veteran reported increased forgetfulness and paranoia, as well as homicidal ideations and difficulty controlling his violent behavior, and accordingly requested admission to the in-patient PTSD program.  The Veteran was admitted to the program in August 2008, and is in receipt of a temporary total disability evaluation from the date of admission though October 2008.

The Veteran was afforded another VA PTSD examination in January 2009, during which he reported experiencing nightmares, flashbacks, insomnia, irritability, hypervigilance, and occasional suicidal ideation without intent or plan.  The examiner noted that there was no history of hallucinations, paranoia, panic attacks, or interim violence, and the examiner characterized the Veteran's reported symptoms as mild.  The Veteran further reported that he has been unemployed due to his PTSD-related irritability for fifteen years prior to the time of the examination,  that he lives with his father, and that he had one marriage that ended in divorce, two adult children with whom he has a close relationship, and a few old friends.  He also reported being a member of the Masons and attending church services.  The Veteran further reported that he spends his days watching television, reading, taking drives, and his photography hobby, and that he is independent in his activities of daily living.  The examiner noted that a mental status examination revealed no abnormalities, stating that the Veteran was "unusually well-dressed and groomed."  The examiner assigned a GAF score of 80, which represented a slight impairment in employment and social functioning due to PTSD.  The examiner further opined that the Veteran's PTSD-related symptoms had remained consistent with those reported and observed during the Veteran's 2007 VA examination.  

An April 2009 VA treatment record reflects the Veteran's report that he was "doing all right" and was enrolled in VA's vocational rehabilitation program. A January 2010 VA treatment record reflects the Veteran's report that he was still enrolled in the vocational rehabilitation program, although he still experiences some memory impairment which apparently interfered with his ability to perform well in his classes.  The Veteran further reported that he still experiences periods of anger and violence, as reflected by a recent incident in which he attacked his brother-in-law.

The Veteran's work history, as documented in his TDIU application of record, reflects his report of last having full time employment in June 1994.  The Veteran resumed employment on a part-time basis working 35 hours per week from January to September 2005, 24 hours per week from April to November 2006, and 25 hours per week from May to July 2007.

At the outset of this discussion, the Board finds that the Veteran is not a reliable historian with regard to the type and severity of his PTSD symptoms, as relevant diagnostic testing performed in 2000 revealed that the Veteran was greatly exaggerating his PTSD symptoms.  Moreover, at various times during the course of this appeal, the record reflects a disparity between the Veteran's reported symptoms and his functionality as observed on clinical examinations.  Accordingly, the Board finds that little probative weight should be assigned to the Veteran's reported psychiatric symptoms, and the Board will instead focus its analysis on other factors.

Turning first to the evidence of record prior to January 2000, the Board acknowledges that VA medical professionals rendered opinions in February 1998 and October 1999 that the Veteran was unemployable due to his PTSD.  Prior to January 2000, the Veteran also reported other symptoms indicating a severe level of impairment, including counting/cleaning rituals and passive suicidal ideation.  While the Board affords less probative weight to the Veteran's reported symptoms, as he has been deemed an unreliable historian, the Board finds that the clinical assessments of unemployability, coupled with the evidence of record reflecting that the Veteran was hospitalized in both 1997 and 1999 for PTSD treatment, reflect sufficient evidence of total occupational and social impairment to support an assignment of a 100 percent rating.

However, the Board does not find that the evidence of record from January 2000 to the present reflects a basis for awarding a disability rating in excess of his currently-assigned 30 percent evaluation.  In that regard, the Board does not find that the evidence of record reflects that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity (the rating criteria for a 50 percent evaluation).  More specifically, it is noted that the VA examinations conducted in 2000 which did find evidence to support a diagnosis of PTSD (as two examinations found no evidence to support such a diagnosis) found that the Veteran's PTSD created only a mild psychiatric impairment, and the Veteran was assigned a GAF score of 70 in relation to his PTSD.  Also, in the interim between the Veteran's 2000 examinations and his VA examination conducted in 2007, the Veteran maintained part-time employment for extended periods.  

Furthermore, in 2007, the Veteran's PTSD was again assessed as mild in severity, with a GAF score of 80 assigned, and the 2009 VA examiner continued the Veteran's GAF score of 80 and noted that the Veteran's level of impairment had remained consistent since 2007.  Throughout this rating period, the Veteran has also maintained a relationship with his father, with whom he shares a living space, as well as relationships with his two adult children.  The Veteran has also reported having several friends, being a member of the Masons, attending church services, and enjoying photography, which he reports is effective therapy for his PTSD symptoms.  The Veteran has also been noted to be exceptionally well-groomed, and he reports that he likes to stay busy and keep himself occupied as a way to manage his PTSD symptoms.  

Given this evidence, the Board does not find that the Veteran's overall disability picture reflects that his PTSD is productive of occupational and social impairment with reduced reliability and productivity.  The Board acknowledges the evidence of record reflecting the Veteran's report of intermittent passive suicidal thoughts and that he assaulted his brother-in-law.  However, the Board notes that the credibility of the Veteran's reported suicidal ideation is undermined by clinical data revealing his tendency to grossly exaggerate his PTSD symptoms, and the Veteran's episode of violence against his brother-in-law is not sufficient to warrant the assignment of an increased rating, especially when considering that the Veteran's PTSD was generally assessed as mild.  Moreover, since this is another self reported symptom, it is not accorded much probative value.  In addition, while the Veteran reports that his PTSD has precluded him from engaging in full-time employment, he has nevertheless been able to maintain part-time employment for several month periods, and he has been deemed a suitable candidate for VA's vocational rehabilitation program.  Additionally, while the Veteran currently asserts that his employability is solely affected by his PTSD, the Veteran's treatment records reflect his report that his nonservice-connected knee impairment and related pain was also a consideration in his decision to cease his part-time work.  Likewise, the Board notes that the Veteran's current 30 percent assignment contemplates some impairment in the Veteran's employability.  Indeed, it goes so far as to contemplate periods when unable to perform occupational tasks.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported PTSD symptomatology.  Indeed, the Veteran is competent to report the type, severity, and chronicity of his PTSD symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, as outlined above, given the clinical determination that the Veteran grossly exaggerates his PTSD symptoms, the Board has concluded that the Veteran's reported symptoms should be afforded little probative weight.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's PTSD disability levels and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is currently unemployed, which he contends is the result of his service-connected PTSD.  At the outset, the Board notes that entitlement to a TDIU, as implicitly raised as part of the Veteran's increased rating claim, is moot for the periods on appeal for which a schedular 100 percent evaluation has already been assigned.  With regard to entitlement to a TDIU since January 2000 (with the exception of the period in 2008 during which the Veteran is in receipt of a temporary total evaluation pursuant to 38 C.F.R. § 4.29), the Board does not find that the Veteran's PTSD rendered him unemployable.  As discussed above, clinical assessments conducted during this period of time characterized the Veteran's PTSD as mild in severity, with a mild impact on his employability.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disability.  Accordingly, entitlement to a TDIU due to his service-connected psychiatric disability is not warranted.

Unemployability Determination

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran contends that his service-connected PTSD renders him unemployable.  As referenced above, the Veteran's TDIU claim was construed based on the Veteran's attorney's assertion in August 2007 that the Veteran is unemployable due to his PTSD, and when developing his claim, the RO afforded the Veteran several VA examinations to assess not only the current severity of his PTSD, but also the severity of his other service-connected disabilities, namely his left ankle disorder, rated as 10 percent disabling; his history of hepatitis, rated noncompensably disabling; and his right finger disability, also rated as noncompensably disabling.  After affording the Veteran VA examinations to assess the severity of these disabilities, the Veteran's assigned ratings were continued.  Moreover, neither the Veteran nor his attorney currently assert that he is entitled to increased ratings for these disabilities, nor has the Veteran perfected an appeal of the RO's decision to continue these disability ratings.  As such, the record reflects that since January 2000, with the exception of the temporary total evaluation assigned in 2008, the Veteran's combined total rating is 40 percent.  As such, he is not schedularly eligible for TDIU consideration.  See 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may nonetheless be granted, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  It should be noted, however, the Board may not award a TDIU rating on an extra-schedular basis in the first instance, but would refer the case to the Director, Compensation and Pension Service for that determination, when it is considered warranted.  

In the instant case, the Board does not find that the evidence reflecting the severity of the Veteran's service-connected impairments since January 2000 suggests that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the schedular criteria.  Rather, as set forth above, the severity of the Veteran's PTSD during this period has been routinely clinically assessed as fairly mild in nature, and the Board has concluded that the Veteran's PTSD symptoms are adequately contemplated by the rating criteria.  Moreover, neither the Veteran nor his representative assert that his service-connected ankle disability, right finger disability, or infectious hepatitis residuals affect his ability to obtain or maintain employment.  As such, the Board does not find that the record presents a basis for referring the Veteran's TDIU claim for extraschedular consideration.


ORDER

A 100 percent disability rating for PTSD for the rating period prior to January 14, 2000, is granted.

A rating in excess of 30 percent for PTSD, for the rating period since January 14, 2000, is denied.  

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


